Citation Nr: 9922467	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.  This matter was originally before the Board of 
Veterans' Appeals (Board) from a July 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied entitlement to the 
benefits at issue here.  

In March 1996, the Board denied service connection for a 
psychiatric disorder to include PTSD, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Court, in a December 1996 Order, granted 
a joint motion for remand, vacating the Board's decision and 
remanding for additional proceedings.

In September 1997, the Board remanded the issue to the RO for 
further development.  The RO, after readjudicating the claim 
based on the requested development, has continued its denial.  
The case has been returned to the Board for further action.


FINDINGS OF FACT

1.  An acquired psychiatric disorder to include PTSD was not 
present in service or until many years thereafter; any 
current psychiatric disorder including PTSD is not shown to 
be related to service or any incident of service origin.

2.  It is not shown that the veteran participated in combat, 
and the occurrence of an inservice stressor supporting a 
diagnosis of PTSD has not been objectively confirmed.  


CONCLUSION OF LAW

A psychiatric disorder to include PTSD, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found that the veteran's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The veteran has 
presented a claim that is not inherently implausible.  
Moreover, following the Remand of September 1997, the Board 
is satisfied that all relevant facts have been properly 
developed.  No further assistance is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

An acquired psychiatric disorder was not manifested during 
service or shown present on the separation medical 
examination in June 1970.  

The veteran's separation document, DD Form 214, does not 
reflect the award of any medal or decoration denoting direct 
combat participation.  Specifically, there was no award of 
the Combat Infantryman Badge, or the Purple Heart Medal.  
Administrative records do reflect that the veteran served a 
tour of duty in Vietnam from June 1969 to June 1970, and 
while he asserts that he saw "extensive action" as a 
helicopter "door gunner" and "crew chief," his service 
personnel records reflect that he was a helicopter repairman 
and an aircraft maintenance apprentice.  They do not reflect 
his receipt of either an aircrewman's badge, or the Air 
Medal.

Private clinical records reflect that the veteran was seen as 
an outpatient at the Mountain Comprehensive Care Center in 
November 1990 complaining of irritability, nervousness and an 
inability to understand why he was feeling that way. The 
veteran noted that he had only recently become concerned 
about himself; that he got along well for years, but in 
recent years had begun to have problem.  He reported that his 
Vietnam experiences had never bothered him until the past 5 
years or so and he had begun to think back to them.  
Reportedly, he had recently been involved in an argument with 
two boys in a vehicle which nearly resulted in blows being 
struck prompting his visit to the clinic.  The diagnostic 
impression was PTSD.  

On psychiatric examination for VA by Prestera Mental Health 
Service in March 1991, the veteran reported difficulty 
sleeping with vivid memories of Vietnam.  He noted that the 
symptoms had been present since his discharge, but had 
accelerated in the last five years.  He reported that he was 
startled out of sleep, had decreased coping skills, was 
restless, irritable and depressed, had difficulty controlling 
his temper, and had suicidal thoughts.  The veteran further 
related several events which he believed qualified as 
stressors, including one incident involving the deaths of 
another soldier and a lieutenant.  The diagnoses were PTSD; 
major depression, and panic disorder without agoraphobia 
(provisional).  The examining physician noted that it was 
possible that the veteran's anxiety symptoms were related to 
an existing organic difficulty, and recommended that the 
veteran be examined physically by someone knowledgeable in 
the effects of Agent Orange.  The examiner recommended that 
the veteran continue in mental health treatment, but noted 
that he had made a fairly good adjustment despite his 
distress and that he was able to maintain his marriage, his 
employment and his community involvement.  

In statements received in January and February 1991, the 
veteran reported that the name of the individual killed in 
the grenade incident in Vietnam was Lt. [redacted]; that a 
friend of his, [redacted], was killed in Vietnam and 
that he had the responsibility of returning his body to camp; 
and that he served as a helicopter "door gunner" and "crew 
chief" on "daily" missions in Vietnam for an extensive 
period of time.  

In July 1991, the U.S. Army & Joint Services Environmental 
Support Group (ESG) reported that it was unable to document 
the incidents the veteran reported.  The appellant was unable 
to provide more details regarding the names of the people 
involved in the incidents in Vietnam.  The National Personnel 
Records Center searched morning reports for the 303d 
Transportation Aviation Company and produced no entries 
relative to a Lieutenant [redacted] who may have been killed, 
injured or wounded during the times specified by the veteran.  
The ESG was unable to verify that the veteran was either a 
door gunner or a crew chief on helicopter missions.  

Regarding claimed stressor exposure the veteran primarily 
describes an incident in which he witnessed a soldier 
preparing to throw a grenade into a group of soldiers who was 
prevented from doing this by a Lieutenant [redacted] who fell on 
the soldier.  However, over the years the veteran has 
variously reported that both the soldier and lieutenant were 
killed in front of him; that the veteran saw the lieutenant's 
right leg and right arm blown off; and that the lieutenant 
was severely wounded but survived.  The veteran was able to 
identify the lieutenant only by his last name.  Another 
incident the veteran reported as a stressor was witnessing a 
Vietnamese woman being accidentally run over by a two ton 
army truck.  The veteran reported that he was on the truck 
with the driver when the woman stepped on the tire and fell 
off under the back wheels where she was "mashed all to 
pieces."  The veteran also reported that in his role as a 
helicopter door gunner, he was required to fly wounded and 
deceased soldiers from battle and bring new soldiers into 
battle which he found quite troubling.  

At a hearing before a hearing officer at the RO in November 
1991, the veteran testified that he had witnessed the death 
of a soldier and the severe wounding of a lieutenant during 
an incident where the soldier was about to throw a grenade 
into the area where the veteran was located; that his initial 
post was being bombed at the time of his arrival; and that he 
witnessed a Vietnamese civilian being crushed to death when 
she fell off and was run over by an Army truck.  

In July 1992, a statement was received from an interested 
party attesting to the veteran's honesty.  

In April 1994, Charles L. Smith, M.D., opined that the 
veteran was 100 percent disabled due to residuals of a lumbar 
spine injury with left lower extremity sciatic damage and 
PTSD.

In April 1995, the veteran was evaluated by Stuart A. Cooke, 
Ph.D., based on a worker's compensation claim.  The veteran 
described an incident in Vietnam between a soldier crazed on 
drugs attempting to throw a grenade at some fellow soldiers, 
with a lieutenant intervening resulting in the death of the 
soldier and the lieutenant.  The veteran reported that his 
nervousness affected his ability to think and had him 
wondering whether he had killed someone.  He reported having 
nightmares and flashbacks of Vietnam.  His nightmares 
included being in the war and being captured.  He said he 
dreamed that he was being attacked by rats, that people were 
attempting to jab his eyes out with sticks, that he dreamed 
about flying in helicopters, and of the helicopters being 
shot down, on fire, or blowing up.  The veteran related that 
the Persian Gulf War brought about his nightmares and 
flashbacks and that he had no problems until the Persian Gulf 
War started.  He noted that he had suicidal thoughts and 
feelings of uselessness since the beginning of that war.  The 
veteran reported that he had worked in the mining industry 
and that he had nightmares of mine fires and explosions.  On 
mental status examination, there was no evidence of a thought 
disorder, and no retardation or pressure of speech.  The 
veteran's memory was judged to be excellent for detail.  
According to the examining psychologist's interpretation of 
the Minnesota Multiphasic Personality Inventory (MMPI), the 
veteran produced a profile indicative of a personality 
disorder.  On the Symptom Checklist-90, he produced extreme 
elevations on all scales, which was interpreted as indicative 
of symptom exaggeration.  The diagnosis was PTSD with delayed 
onset.  The psychologist reported that the veteran did not 
present as clinically depressed, and that his disorder was 
not attributable to any work-related injury.

In August 1997, the veteran was awarded Social Security 
disability benefits with the notation that he has severe 
impairment secondary to affective and anxiety-related 
disorders, lumbar spine pathology, heart disease, and a 
pulmonary disorder.  

In September 1998, the veteran's spouse forwarded a letter, 
signed by the veteran, reflecting that he was responsible for 
helicopter maintenance; that he flew over South Vietnam 
picking up and dropping off soldiers; that at times he helped 
load and unload dead soldiers from the battlefield; and that 
he received three weeks of door gunner training prior to 
being transferred to Da Nag where he was a door gunner for 
two months on a daily basis.  It was further offered that the 
veteran does not remember the names of any of the missions; 
that his duty was to protect the right side of the 
helicopter; and that Mr. [redacted] or [redacted] was a copilot 
of the helicopter.  Mr. [redacted] was reportedly killed two 
weeks before he returned to the States.  The veteran's spouse 
has reported that the veteran was unable to provide more 
specific information.  

Through follow up investigations in 1998 and 1999, the RO has 
been unable to confirm the veteran's claimed activities as a 
door gunner or any event reported by the veteran as being a 
stressor.  In arriving at this conclusion, the RO has 
enlisted the services of the ESG (now United States Armed 
Services Center For Research Of Unit Records) (USASCRUR) 
which furnished responses to requests for information most 
recently in August and September 1998.  The RO has also 
requested data from the National Archives and Records 
Administration, which responded in February 1999 that no 
morning reports were found pertaining to the veteran by name 
and/or unit, the 610th Transportation Company.  USASCRUR has 
been unable to document an individual being killed in action 
with a last name of [redacted] in the circumstances described 
by the veteran or of another individual with a first name of 
[redacted] or [redacted] and a last name of [redacted], 
[redacted] or [redacted].  The organization has noted that 
further information such as time frame and further description 
of the incident would be helpful.  As noted above, the veteran's 
spouse has reported that the veteran is unable to provide 
additional information.  

On mental status examination by VA in March 1999, the veteran 
reported that he drank three fifths of whiskey every weekend 
for ten years after his discharge from service.  He described 
nightmares, insomnia and anxiety which he related to 
experiences in Vietnam.  He had startle reaction to gunfire, 
temper outbursts with minimal provocation, and flashback 
episodes to events in Vietnam.  He noted that at times he 
heard people call his name, but when he checked he found no 
one.  Other times he saw cows and horses.  The veteran sort 
of believed that this is related to his Vietnam flashback 
experiences.  It was opined that the veteran met the criteria 
for a diagnosis of PTSD.  

Analysis

In order to establish service connection, the facts, as shown 
by the evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 
U.S.C.A. § 1110. 

Based on the objective evidence, it is clear that an acquired 
psychiatric disorder was not shown present during service and 
that a psychosis was not compensably disabling within a year 
of the veteran's service discharge.  The primary contention, 
however, is that the veteran has PTSD of service origin.  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32,807-808 (1999) (to be codified at 38 C.F.R. § 3.304 (f)).  

After carefully reviewing the evidence of record, the Board 
specifically finds that the veteran did not engage in combat 
with the enemy.  Hence, his assertions regarding his 
stressors are insufficient, standing alone, to establish that 
they actually occurred.  See 38 U.S.C.A. § 1154(b) (West 
1991); 64 Fed. Reg. 32,807-32,808 (to be codified at 
38 C.F.R. § 3.304 (f)); Cohen v. Brown, 10 Vet. App. 128, 147 
(1997).  Some form of credible supporting evidence is 
necessary.

In this light, it follows that a diagnosis of PTSD need not 
be accepted if it is predicated on a rendition of events that 
is unsupported by the record.  As the Court has noted, the 
Board is entitled to be skeptical of a diagnosis of PTSD 
rendered many years following service based solely on a 
history related by the veteran, as the diagnosis can be no 
better than the facts alleged by him.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); see also Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993). (A medical opinion based upon an 
incomplete and inaccurate history is of no probative value.)  

It is noteworthy that in recent years VA revised the criteria 
for diagnosing and evaluating mental disorders.  The 
revisions became effective November 7, 1996.  38 C.F.R. 
§ 4.130 (1998).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  38 C.F.R. § 4.125 (1998).  Although DSM-
IV changes the requirements for establishing the sufficiency 
of a stressor for purposes of diagnosing PTSD, it bears 
emphasis that there must also be evidence establishing the 
occurrence of the stressor or stressors alleged by the 
veteran.  Cohen, 10 Vet. App. at 142.  Here, the Board's 
rejection of the veteran's claim for service connection for 
PTSD is expressly based on a finding that there is no 
credible evidence that the claimed stressors actually 
occurred.  The adoption by VA of DSM-IV is, therefore, 
immaterial to a resolution of this aspect of the veteran's 
appeal.  Moreover, an opinion by a mental health professional 
based on a post service examination of the veteran may not be 
used to establish the occurrence of the stressor.  Id.

With respect to the veteran's claimed stressors, there is no 
independent evidence of record, apart from the veteran's own 
testimony, to corroborate any stressor.  The service medical 
records and investigation completed by USASCRUR were negative 
with respect to the claimed incidents.  There is no 
validation of any of the events by fellow servicemen who 
report witnessing any of the claimed events, and service 
records and unit histories do not confirm their occurrence.  
The bogus nature of the veteran's account is further suspect 
in view of the fact that it has changed over time with, e.g., 
the lieutenant involved in the reported grenade incident 
being alternatively killed or severely wounded depending on 
various interviewer.  Hence, in the absence of objective 
support that any of these events occurred, the Board finds 
that there is no credible supporting evidence that verifies 
any of the claimed stressors.  

In sum, while the veteran asserts that he engaged in combat 
activities while in Vietnam, there is no independent credible 
evidence of record indicating that he actually engaged in 
combat, or that any claimed stressor actually occurred.  The 
absence of any corroboration reduces the claimants 
credibility.  

There have been diagnoses of PTSD many years after service, 
but all the diagnoses were made on the basis of the veteran's 
reported history.  No diagnosis of PTSD or other psychiatric 
disability has been made on his actual verified military 
history or associated with an evaluation of any claimed 
stressors based on all of the evidence.  While an examiner 
can render a current diagnosis based upon an examination of 
the veteran, an opinion regarding the etiology of the 
underlying condition, without a thorough review of the 
record, can be no better than the facts alleged by the 
veteran.  Swann, 5 Vet. App. at 233.  

Finally, the veteran and his spouse have submitted statements 
wherein they assert that PTSD is related to his service in 
Vietnam.  While the veteran and his spouse are certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

Hence, the Board finds that the preponderance of the evidence 
is against the veteran's claim that he has psychiatric 
disability related to service, or more specifically that he 
has PTSD due to a stressor or stressors which occurred during 
his period of military service.  The record is devoid of 
credible supporting evidence of the claimed stressors; there 
are only the recollections of the veteran made decades after 
service unsupported by the service medical and administrative 
records.  As indicted above, such evidence is inadequate to 
meet the requirements set forth in 64 Fed. Reg. 32,807-808.  
The Board, therefore, finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. § 3.303; 64 
Fed. Reg. 32,807-808.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder to include PTSD 
is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

